Citation Nr: 9905479	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

2.  Entitlement to an increased rating for residuals of 
frostbite of the feet, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for an anxiety 
neurosis with depression and post-traumatic stress disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1939 to September 1945.  He appealed to the Board 
of Veterans' Appeals (Board) from a February 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the claims at 
issue.  In September 1997, he testified at a hearing at the 
RO in support of his claims.

The Board will issue a final decision on the question of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart 
condition.  The remaining claims, however, for increased 
ratings for residuals of frostbite of the feet and an anxiety 
neurosis with depression and post-traumatic stress disorder 
(PTSD), will be addressed in the REMAND following the ORDER 
portion of the DECISION.


FINDINGS OF FACT

1.  In a November 1983 decision, the Board denied the 
veteran's claim for service connection for a heart condition 
(hypertensive cardiovascular disease) because there was no 
competent evidence suggesting he had a heart condition during 
service, or within one year after service, or that the heart 
disease first diagnosed in April 1972 was otherwise related 
to his service in the military, or to any incident of 
service.

2.  The evidence that has been associated with the claims 
file since the Board's November 1983 decision, when 
considered alone or in conjunction with the evidence 
previously of record, does not tend to establish that the 
veteran had a heart condition during service, or within one 
year after service, or otherwise establish any material fact 
that was not already of record at the time of that Board 
decision.


CONCLUSIONS OF LAW

1.  The Board's November 1983 decision denying the veteran's 
claim for service connection for a heart condition is final.  
38 U.S.C.A. §§ 511(a), 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1998).

2.  New and material evidence to reopen the claim of service 
connection for a heart condition has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  When a disease is first 
diagnosed after service, service connection nevertheless 
may be established by evidence demonstrating that the disease 
was in fact incurred during the veteran's service, or, if 
applicable, by evidence showing that it was manifested to a 
compensable degree within a presumptive period after service, 
which is one year for arteriosclerotic and hypertensive 
cardiovascular disease.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period after service and still has 
such condition.  Such evidence, however, must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim still may be 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The Board initially denied service connection for a heart 
condition (hypertensive cardiovascular disease) in a November 
1983 decision.  At that time, the pertinent evidence before 
the Board included the veteran's service medical records , 
which showed no complaint, finding, treatment, or diagnosis 
of a cardiovascular disorder, and a blood pressure reading of 
102/64 on examination prior to separation; VA outpatient 
treatment records dated from February to April 1982, 
including a diagnosis of arterial hypertension; the report of 
a November 1982 VA examination including a reported history 
of "high blood pressure" since 1972, and revealing elevated 
blood pressure readings (sitting, recumbent, and standing), 
but otherwise negative cardiovascular findings and chest X-
ray; and various statements advanced by and on behalf of the 
veteran.  Based on its review of such evidence, the Board 
concluded that service connection was not warranted because, 
although there was medical evidence indicating the veteran 
had heart disease at the time of the Board's decision (and 
had since at least April 1972), there was no competent 
evidence suggesting that he had heart disease while he was on 
active duty in the military or within the one-year 
presumptive period after service, nor was there medical 
evidence of a relationship/nexus between his current heart 
disease and his service in the military. 

In December 1996, the veteran submitted a statement to the RO 
requesting that his claim be reopened.  In February 1997, the 
RO denied his application to reopen the claim, and this 
appeal ensued.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  If, however, "new and material evidence" is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary of VA shall reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  
The two-step analysis involves two questions:  (1) Is the 
evidence in question "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether the claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  

Because the last final denial in this case was the Board's 
November 1983 decision evidence, it is the evidence that has 
been received since that time that must be considered for 
purposes of the new and material evidence analysis.  See 
Evans, supra.  The evidence associated with the claims file 
since November 1983 consists of medical records concerning 
treatment and evaluations that the veteran has received from 
VA, along with various written statements and transcript of 
the testimony the veteran gave in September 1997 during his 
hearing at the RO.

The medical records that have been submitted concern 
treatment and evaluation the veteran has received from VA for 
heart disease (and other, unrelated conditions) since the 
Board's November 1983 decision.  This evidence is only new in 
the sense that it was not previously before agency decision-
makers.  However, the Board would point out that, as it 
conceded in the prior decision that the veteran has heart 
disease, evidence of additional treatment for it is 
essentially redundant.  This evidence also is not material 
because it does not establish a nexus, or link, between a 
current heart condition to his service in the military, to 
include any incidents of service that may have occurred while 
he was a POW.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Furthermore, the written statements and hearing testimony do 
not constitute new evidence because the arguments and 
contentions raised therein are the same as those that were 
made when the Board denied the claim in November 1983.  In 
other words, the veteran always has alleged that he developed 
his heart condition as a result of being deprived food, being 
tortured, and being subjected to severe mental stress while a 
prisoner of war (POW) of the German military during World War 
II, so merely to reiterate these allegations during his 
current appeal is not a sufficient basis to reopen his claim.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Also, to 
the extent that he alleged in the written statements and 
during his hearing at the RO that his heart condition is 
related to his POW experiences in the military, this does not 
constitute material evidence because he is a layman and, 
therefore, does not have the necessary medical expertise or 
training to give a competent opinion on the cause of his 
heart condition.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, where, as here, medical evidence is 
needed to establish service connection, lay statements, 
without more, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993). The Board emphasizes that medical 
evidence, and not merely his allegations must support the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
There is no such evidence in this case

In view of the foregoing, the Board must conclude that none 
of the evidence received since the Board's November 1983 
decision, when viewed either alone or in conjunction with the 
evidence previously of record, tends to suggest that 
the veteran's heart disease was either incurred or aggravated 
during his period of military service.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim, and the November 1983 denial remains final.  The Board 
also is aware of no circumstances in this case that would put 
the VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Nonetheless, the Board views its discussion as 
sufficient to inform him of the elements necessary to 
complete his application to reopen his claim for service 
connection for a heart condition.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).

As a final point, the Board notes that, in the February 1997 
rating decision on appeal, the RO referred to a third 
criterion (formerly considered by the Board in accordance 
with the court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991). However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  That notwithstanding, the Board finds 
that the RO's actions are not prejudicial to the veteran 
since, for the reasons discussed above (i.e., no new and 
probative evidence has been submitted), the outcome of the 
case is the same whether his claim is considered under the 
two- or three-prong tests for reopening claims.  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and 
would not result in a determination favorable to him.  See 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim of service connection for a heart condition 
is denied.


REMAND

The veteran alleged during his September 1997 hearing that 
the residuals associated with his frostbite condition have 
grown worse, as has his anxiety neurosis with depression and 
PTSD.  When, as here, the veteran alleges that his service-
connected disabilities have increased in severity since last 
examined by VA, which, incidentally, was several years ago, 
VA has a "duty to assist" him in developing the evidence 
pertinent to his claims; this includes having him undergo a 
medical examination to determine the present severity of the 
conditions at issue.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

The Board also notes that, during the pendency of the appeal, 
the rating criteria governing claims for cold injury (i.e., 
frostbite), set forth at 38 C.F.R. § 4.104, Diagnostic Code 
7122, were twice revised, effective January 12, 1998 (See 62 
Fed. Reg. 65219, Dec. 11 1997), and effective August 13, 1998 
(See 63 Fed. Reg. 37778, July 14, 1998).  When a law or 
regulations change during the pendency of a veteran's appeal, 
the version most favorable to the veteran applies, absent 
congressional (or Secretarial, as appropriate) intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To date, the RO has not had the opportunity of 
adjudicating the veteran's claim for either of the an 
increased rating of his pulmonary disorder under the revised 
schedular criteria.  Further action, to include the RO's 
adjudication of the veteran's claim under the revised 
criteria, is needed.  In the event such claim continues to be 
denied, notice to the veteran of the revised rating criteria 
is also required so that he may respond with appropriate 
argument in support of his claim for an increased rating.

Accordingly, these claims are hereby REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for all necessary VA compensation 
examinations to assess the present 
severity of his:  a) service-connected 
frostbite residuals and; b) anxiety 
neurosis with depression and PTSD.  
All indicated tests and studies must be 
completed and the results reported in 
detail.  It is imperative that the 
physicians designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  

In reaching an assessment of the severity 
of the frostbite residuals, the examiner 
should comment, to the extent possible, 
on the degree of functional impairment 
the veteran has in his feet as a result 
of the service-connected disability, as 
opposed to conditions that are not 
service connected, such as diabetic 
neuropathy, peripheral vascular disease, 
phlebitis, deep vein thrombosis, 
epidermal phytosis, etc.  The examiner 
also should comment on whether there 
is evidence of additional functional loss 
in the feet due to pain/painful motion, 
limited or excess movement, weakness, 
excess fatigability, or incoordination, 
and, if so, should attempt to quantify 
the degree of such functional impairment 
in terms of additional degrees of lost 
motion.  

The psychiatric examiner should render 
clinical findings in light of the 
nomenclature of the Fourth Edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders  The examiner 
specifically is requested to render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning score 
and explanation of what the score means.

The findings of each examiner, along with 
the complete rationale underlying any 
conclusions drawn or opinions expressed 
(citing, if necessary, to specific 
evidence in the record), should be set 
forth in a typewritten report

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  Any that is 
deficient in any manner should be returned, 
along with the claims file, for immediate 
corrective action.

3.  Upon completion of the aforementioned 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate the 
claims for increased ratings for the 
service-connected frostbite residuals and 
anxiety neurosis with depression and PTSD 
in light of all additional evidence 
received, and all pertinent legal 
authority, to include both the former and 
revised applicable schedular criteria for 
each disability.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  Unless the benefits requested by the 
veteran are granted to his satisfaction, 
he and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
evidence and argument in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to develop the facts pertinent 
to these claims and to ensure that all due process 
requirements have been met.  By this action, the Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition warranted in this case. The veteran 
need take no action until otherwise notified, but he and/or 
his representative may furnish additional evidence and 
argument while the case is in remand status.  Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

